Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant arguments on page 2 have not been found persuasive. The examiner notes that Awwad does teach the argued limitations (see ¶ 35, “first determining which of the doors 113, 115 and 117” … “then initiating a defrost cycle of the main evaporator 40 if and only if, the door 113 to the forward compartment 112 is open”). Therefore, applicants arguments have not been found persuasive. 

/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        3/15/2022